{¶ 26} I concur in the judgment but write separately to state more clearly that reversing the judgment of the trial court is no reflection on the ultimate merits of Carssie Ann Carlson's third-party complaint against Midland Title for indemnity. There is no dispute that Midland Title mistakenly forwarded the sale proceeds to Ray Carlson without satisfying the valid mortgage originally held by Ameritrust, which had become Society National Bank. Consequently, Carssie Ann still has the opportunity to maintain her claim against Midland Title.
CALABRESE JR., P.J., concurs in the foregoing opinion.